On January 26, 2005, the defendant was sentenced as follows: Count I: Twenty (20) years in the Montana Women’s Prison, with seventeen (17) years suspended, for the offense of Forgery, a felony; Count II: Twenty (20) years in the Montana Women’s Prison, with seventeen (17) years suspended, for the offense of Forgery, a felony; and Count III: Twenty (20) years in the Montana Women’s Prison, with seventeen (17) years suspended, for the offense of Theft, a felony. The sentences shall be served concurrently.
On September 23, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Stan Peeler. The state was not represented.
*112Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 23rd day of September, 2005.
DATED this 4th day of October, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.